       Case 1:18-cv-05680-LDH-SJB Document 18 Filed 01/18/19 Page 1 of 4 PageID #: 55
                 i                                 Ira S. Neseno~                    Barbara H. Trapasso               Philip A. Byler
                                                   Andrew T. Miltenberg              Ariya M. Waxman                   Senior Litigation Counsel
                            1      ~
                            1                                                        'Tara J. Davis                    IVle~ar~ Se Goddard
                                                   Stuart Bernstein                  Diana R. Warshow                  Counsel
A`I"I,ORNI~,YS AT LAW                                                                                                  Rebecca C. Nunberg
                                                                                     Gabrielle M. Vinci
nmllplavv.com                                                                        Kara L. Gorycki                   Counsel
                                                                                     Cindy A. Singh                    Jeffrey S. Berkowitz
                                                                                     Nicholas E. Lewis                 Counsel
                                                                                      Adrienne D. Levy                 Marybeth Sydor
                                                                                                                       Title IX Consultant
                                                                            January 18, 2019

        VIA ECF
        The Honorable LaShann DeArcy Hall
        United States District Court for the Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                     Re: Elliott v. Donegan et al, l:lS-cv-05680(LDH)(SJB)

        Dear Judge DeArcy Hall:

               We represent Plaintiff, Stephen Elliott ("Elliott" or Plaintiff') in the above-referenced
        matter and respectfully submit this letter, pursuant to Your Honor's Individual Practice
        Rule III.A, in opposition to Defendant Moira Donegan's ("Donegan") January 1l, 2019 request
        for apre-motion conference to file a motion to dismiss under Rule 12(b)(6) and motion to stay
        discovery.1

                Plaintiffs complaint centers on Defendants' malicious publication of defamatory
        statements of criminal sexual conduct by Plaintiff in a publicly accessible Google spreadsheet
        entitled "Shitty Media Men,"(the "List") on or about October 11, 2017. Donegan has publicly
        come forward as the creator of the List. See Moira Donegan,I Stated the Media .1Vlen List My
        name       is   Moira    Donegan,       TheCUT.com       (Jan. 10,    2018),    available    at
        https://~vww.thecut.com/2018/O1/moira-donegan-i-started-the-media-men-list.html.      Donegan
        has publicly stated she created the List for the express   purpose of inducing, collecting, and
        disseminating unverified, unchecked, anonymous rumors of sexual misconduct, including
        criminal sexual conduct, within Donegan and Plaintiff's shared professional community. .Ibid.
        To that end, Donegan created column headings for the List including name of the accused and
        "ALLEGED MISCCJNDLJCT." (Cmplt. ~j 19). She also included instructions for posting
        anonymously. Of crucial importance, Donegan also created and implemented a system for
        designating certain men on the list, including Plaintiff, as being accused of "physical sexual

        1 As an initial matter, Donegan's filing of a discovery motion with Your Honor was improper
        and in violation of the practice rubs of this Court. Well before Donegan's January 11 filing,
        Plaintiff's counsel had been in touch with Defense counsel with respect to Plaintiff's intent to
        file a motion for expedited discovery, per the meet-and-confer requirement. Knowing that
        Plaintiff's discovery motion was forthcoming, Donegan filed an improper motion to stay
        discovery with Your Honor, in violation of Magistrate Judge Bulsara's Individual Rules III.B,
        IV.B. Plaintiff intends to properly f11e his expedited discovery motion with Magistrate Judge
        Bulsara, in accordance with Individual Rule Iv.B, on ~Tednesday January 23, 2019, absent a
        direction otherwise by this Court.
                                                        1
  E          ~.I~     I   363 Seventh Avenue   I   Fifth Floor   I    ~Tew York, NY l000 i   ~   T: 212.736.4500   ~    Fo 212.736.2260 I
      S'~'C)l~        I   101 Federal Street   I   19th Floor    ~    Boston, MA 02110       ~   T: 617.209.21 8   I
    Case 1:18-cv-05680-LDH-SJB Document 18 Filed 01/18/19 Page 2 of 4 PageID #: 56
                 ,•        ~
                           ~:.
                      '~


A`I'TORNE,YS AT LAW



     violence by multiple women," and edited and contributed content accordingly. (Cmplt.'~~j 21-
     23).
             Contrary to Donegan's assertions, the Complaint does not merely allege that "someone"
     created and edited Plaintiffs entry on the List and designated him as being accused of sexual
     assault by multiple women. (ECF Doc. 17, at 1). The Complaint alleges that Defendants
     includin Donegan did so (Cmplt. ¶x(21, 48). These actions constitute per se defamatory
     allegations of criminality. See Fiends ofFalun Gong v. Pac. Cultural Enter., Inc., 288 F. Supp.
     2d 273, 284(E.D.N.Y. 2003)affd 109 Fed. Appx. 442(2d Cir. 2044). As the Complaint alleges,
     Donegan knowingly acted in concert with the Does, rendering Defendants jointly and severally
     liable. See Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010). As such, the
     Complaint does "allege what role Donegan played in publishing the relevant statements,"(ECF
     Doc. 17, at 2), and is sufficiently specific to state a claim for defamation. See Ashcroft v. Igbal,
     556 U.S. 662, 678 (2009). Donegan furthered both her own and the Doe Defendants' tortious
     acts, namely defamation, by organizing, encouraging, creating, publishing, circulating and
     promoting the defamatory statements to others (Cmplt. ~~ 17-23). See also Cianci v. New Times
     Pub. Co., 639 F.2d 54 (2nd Cir 1980)(defendant who reports allegation is responsible for truth
     of the allegation itself, not simple fact that it was alleged).

             Donegan argues that Plaintiff fails to allege actual malice.2 This argument is frivolous.
     The Complaint repeatedly alleges Donegan acted "maliciously," "with malice."(Cmplt. ~'~ 4, 23,
     40, 48, 52, 58) and/or with "reckless disregard" for the truth (Cmplt. ¶'~ 40, 49, 53). See New
     York Times Co. v. Sullzvan, 376 U.S. 254, 279-80 (1964). In addition, Plaintiff alleges sufficient
     facts to demonstrate actual malice. The Complaint alleges Donegan deliberately sought and
     published anonymous, unsubstantiated "rumors" of criminal sexual conduct and subsequently
     publicly stated "I hate men" and "I like the witch hunt." (Cmplt.'~~ 17, 18, 26, 50). Actual
     malice may be shown where the defamatory statements are "based wholly on an unverified,
     anonymous source," Church of Scientology Intl. v. Behar, 238 F.3d 168, 174 (2d Cir.2001)
     (citing St. Amant v. Thompson, 390 U.S. 72.7, 732 (1968)), or "`the words or acts of the
     defendant ...indicate that the defendant knew that his or her statement was or may well have
     been false." Biro, 936'F. Supp. 2d at 278 (citation omitted). The phrase "witch hunt" expressly
     indicates knowledge of false accusations.

            Donegan's attempt to deny malice by distorting the thrust of the Complaint is unavailing.
     Donegan refers to Plaintiff's description of his known sexual preferences as a "too timid to rape
     defense"(ECF Doc. 17, at 2)(emphasis added). Plaintiffs preferences are not a "defense" to
     anything. Rather, the Complaint mentions Plaintiffs known proclivities as an indicator that
     Defendants would or should have had reason to question the false and unsubstantiated rumors
     before publicly promoting, disseminating, and highlighting them. (Cmplt.'~~ 15, 49).

            Donegan's fallback position is that she is entitled to immunity based on Section 230 of
     the Communications Decency Act, 47 U.S.C. § 230. (ECF Doc. 17, at 2). She is not. The CDA
     provides immunity to providers and users of an "interactive computer service" from liability for
     content provided by others under certain circumstances, but not if Defendant herself is a
     "provider" of the information or content in question. The CDA defines "information content


     2 Plaintiff reserves his right to contest the status of public figure and/or matter of public concern.
                                                         2
     Case 1:18-cv-05680-LDH-SJB Document 18 Filed 01/18/19 Page 3 of 4 PageID #: 57
                     •
                           '.~   ~
                            ~~

I~TTORNE;YS A~r~   LA~~V


      provider" as "any person or entity that is responsible, in whole or in part, for the creation or
      development of information." 47 U.S.C. § 2300(3)(emphasis added). It is well established that
      a defendant is not protected under the CDA "if [she] contributes materially" to the allegedly
      unlawful content. Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521
      F.3d 1157, 1168 (9th Cir. 2008)(Roommates.com not protected under the CDA where it created
      drop-down menus enabling users to select discriminatory housing preferences). In the instant
      case, Donegan created the spreadsheet including headings for name of the accused and
      "MISCONDUCT", specifically creating a forum for other contributors, including the Doe
      Defendants, to create unlawful, defamatory content, constituting a material contribution to the
      illegal content pursuant to Fair Housing. See also MCW,Inc. v. Badbusinessbu~eau.com, L.L.C.,
      No: 02-CV-2727-G, 204 WL 833595, at '~ 10 (N.D. Tex. Apr. 19, 204)("the CDA does not
      distinguish between acts of creating or developing the contents of reports, on the one hand, and
      acts of creating or developing the titles or headings of those reports, on the other. The titles and
      headings are clearly part of the web page content.").

              In addition, Donegan forwarded the List to the Doe Defendants and actively encouraged
      them to add content. (Cmplt. ~ 17). By expressly soliciting anonymous, unvetted rumors of
      sexual misconduct, Donegan was responsible for the "development" of the defamatory content.
      See Ascentive, LLC v. Opinion Copp., 842 F. Supp. 2d 450, 475 (E.D.N.Y. 2011)("[A]ctively
      encouraging and instructing a consumer to gather specific detailed information is an activity that
      goes substantially beyond the traditional publisher's editorial rale." (quoting ~I~ICW, 2004 WL
      833595, at *10)). "[D]efendants cannot disclaim responsibility for disparaging material that they
      actively solicit." MCW, 2004 WL 833595, at *10. Finally, Donegan created the special
      designation of "accus[ations] of physical sexual violence by multiple women," (Cmplt. ~~ 21-
      23), and her act of creating and implementing that designation and so designating Plaintiff
      constitutes added content and commentary to the allegations. See Doe v. City ofNew York, 583
      F. Supp. 2d 444, 449 (S.D.N.Y. 2008)(no immunity where "host" added commentary to third-
      party content).

             Given Donegan's expressed, intentional, and deliberate purpose in soliciting and
      disseminating unvetted, unproven rumors of criminal sexual misconduct and distributing them
      within the parties' shared professional community, her behavior undoubtedly constitutes
      outrageous and extreme behavior sufficient to ground a claim of intentional infliction of
      emotional distress. Plaintiff need not prove specific intent to cause distress, only that the acts
      were intentional. See F~eiho~f~~ v. Hearst Copp., 65 N.Y.2d 135, 142 (1985). Donegan admits
      they were.

              Donegan's motion to stay is improper and unsupported. First, as Defense counsel is
     aware, Plaintiff is seeking early discovery for acourt-ordered Google subpoena to unmask the
     Doe Defendants, which imposes no burden or expense on Donegan. Second, as described above,
     Plaintiff's claims are meritorious. Third, the discovery sought is specific and narrowly
     circumscribed. Fourth, Plaintiff believes Google will comply with a valid subpoena, and any
     expedited discovery motion practice will not impact Donegan's frivolous Motion to Dismiss.
     Thus, Donegan fails to sustain her burden of"good cause" for a stay. See ~Iachette Dis~~ibution,
     Inc. v. Hudson Cty. News C'o., 136 F.R.D. 356, 358(E.D.N.Y. 1991).


                                                       0
     Case 1:18-cv-05680-LDH-SJB Document 18 Filed 01/18/19 Page 4 of 4 PageID #: 58
                                  ~;
                  •               ~`,
                        ;~'   ~
                        ,~

A`I"I'ORNEYS A'I' LAW


             For the foregoing reasons, Plaintiff respectfully requests the Court deny Donegan's
      motion.
                                                        Very truly yours,
                                                        NESENOFF & MILTENBERG,LLP


                                                        By:/s/ y4~a~w 2./lza~~6Q~►~
                                                           Andrew Miltenberg, Esq.
                                                           Stuart Bernstein, Esq.
                                                           Nicholas Lewis, Esq.

      CC: All Counsel(Via ECF)




                                                  0
